Citation Nr: 1241717	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent, effective March 25, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

In his September 2011 substantive appeal, the Veteran asserts that he has deficiencies in work and family relations, impaired impulse control, and an inability to establish and maintain effective relationships.  The Board notes that he has not been afforded a VA examination in connection with his claim (the award of service connection and the rating assigned are based on reports from a private provider).  In light of the allegations regarding the severity of his PTSD symptoms, and as he has not yet been afforded a VA examination, the Board finds that a VA examination is necessary.  

Furthermore, the record shows that since January 2009 the Veteran has been receiving evaluations and treatment for PTSD from a provider with Psychological Consulting Services.  The record includes reports from the provider describing the initial consultation with the Veteran and updates regarding the severity of his PTSD; however, complete clinical records of such evaluations and treatment have not been sought.  As all records pertaining to the treatment and evaluation of a disability during an evaluation period are pertinent evidence in a claim seeking an increased rating for the disability, such records must be sought/secured for the record.  Notably, the Veteran's co-operation (by providing releases for VA to secure private treatment records) will be needed for such evidentiary development.  

The Veteran is advised that a governing regulation provides that when information or evidence requested in connection with a claim for VA benefits (to include releases for private treatment records) is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

It is also noteworthy that, as this appeal is from the initial rating assigned with an award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his psychiatric disability, and to provide releases for VA to obtain records of all private evaluations and treatment (to specifically include complete clinical records (not summaries or reports) of the evaluations and treatment he received from Psychological Consulting Services.  The RO should secure for the record copies of the complete clinical records from all providers identified.  [If the records are not received, the claim must be further processed under to 38 C.F.R. § 3.158(a).]  If any identified private provider does not respond to the RO's request for records, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private medical records are received. 
2.  The RO should then arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD.  The Veteran's claims file (to include this remand and the evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner should be furnished a copy of the criteria for rating PTSD, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings above 50 percent (and if a symptom is noted present, its severity and frequency).  The examiner should describe all current symptoms of PTSD found, and should specifically opine regarding the expected impact of the symptoms on occupational and social functioning.  The examiner should explain the rationale for any opinion given. 

3.  The RO should then readjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

